DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on September 26, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-2 have been amended; claims 8-12 and 14-15 are canceled; claims 3-7, 13, and 16-19 are withdrawn from further consideration; and claims 20-23 have been added. Accordingly, claims 1-7, 13, and 16-23 are pending in this application, with an action on the merits to follow regarding claims 1-2 and 20-23.
Because of the applicant's amendment, the following in the office action filed June 27, 2022, are hereby withdrawn:  claim rejections under 35 USC 112(b).
Drawings
The drawings are objected to because reference character 70 (described as stitching couplings 76 and 78 together in para. 0043) is included in Fig. 10, but in Fig. 4, 70 does not point to stitching and instead points to the top of magnet 60.  Examiner respectfully suggests amending the specification and drawings to remove “70”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites, “wherein the crown does not comprise any additional magnet… wherein the visor does not comprise any additional magnet” which has not been disclosed in the specification.  See 35 USC 112(a) rejections below for further explanation.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and claims 2 and 20-23 at least for depending from a rejected claim) is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “wherein the crown does not comprise any additional magnet… wherein the visor does not comprise any additional magnet”.  While only magnets are shown and described as being the front portion of the crown and the lip of the visor, the specification does not contemplate there being are not being any other magnets within the crown or visor.  Further, the fact that the drawings do not show additional magnets elsewhere does not constitute the possession of exclusion of magnets elsewhere, as now claimed.  See MPEP 2173.05(i), which states "Any negative limitation or exclusionary proviso must have basis in the original disclosure", and "The mere absence of a positive recitation is not basis for an exclusion."  MPEP 2163.02 states, “An objective standard for determining compliance with the written description requirement is, ‘does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.’”   Although it mentions that an Applicant can rely on figures as well as words to show possession of the invention, the drawings cannot show a negative.  In other words they cannot show that Applicant contemplated specifically excluding hook and loop from certain areas, as now claimed.  Again, as stated in 2173.05(i), “The mere absence of a positive recitation is not basis for an exclusion.”  Therefore the limitation fails to comply with the requirement for written description.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US 2015/0135406) in view of Heller (US 2020/0121013).
Regarding claim 1, Nguyen discloses a headwear article (10) comprising: a crown (12) having a rear portion and a front portion (see annotated Fig. 2) that cooperate to define a circumference (64) of the crown, the rear portion and the front portion of the crown having respective outer surfaces (the surfaces of the crown that can be seen in annotated Fig. 2) and respective inner surfaces that cooperate to define a receiving space (as can be seen in annotated Fig. 4) that is configured to receive a portion of a head of a user (as can be understood from Figs. 1-4, the crown sits on the head of the user such the dome shape inner surface contacts the user’s head) wherein the crown comprises a first magnetic (21, see para. 0018 ) coupled to the front portion of the crown (as can be seen in Figs. 2 and 4), wherein the first magnet is an elongate strip (described as a strip in para. 0018 and as they are rectangular they can be considered elongated, see Fig. 1) that extends across the front portion of the crown (as each 21 extends across the crown inasmuch as has been claimed); a visor (20) having a shade portion (see annotated Fig. 2) and an upwardly extending lip portion (26, shown as upwardly extending from the shade portion in annotated Fig.2), the shade portion having a rear edge (24) to which the upwardly extending lip portion is coupled (as can be seen in annotated Fig. 2), the upwardly extending lip portion having a front surface (see annotated Fig. 2) and a rear surface (see annotated Fig. 3), wherein the visor comprises a second magnetic material (19, see para. 0018) coupled to the upwardly extending lip portion of the visor (as can be seen in annotated Fig. 2), wherein the second magnet is an elongate strip (described as a strip in para. 0018 and as they are rectangular they can be considered elongated, see Fig. 1) that extends across the upwardly extending lip portion of the visor (as each 19 extends across the lip inasmuch as has been claimed), wherein the upwardly extending lip portion of the visor has a shape that is complementary to a shape of at least a portion of the front portion of the crown (as can be seen in annotated Fig. 2, both are curve to abut one another), and wherein the crown and the visor are configured to be selectively and releasably coupled to one another through magnetic attraction between the first magnet and the second magnet (as disclosed in para. 0018).
Nguyen does not expressly discloses wherein the crown does not comprise any additional magnet, and wherein the visor does not comprise any additional magnet.
Heller teaches a hat with a detachable visor wherein the first and second magnets (13A, 135B) are elongated magnetic strips (as the magnetic system may include a magnetic strip that can be a magnet, see paras. 0026, 0054 and claim 13 ) wherein the crown does not comprise any additional magnet, and wherein the visor does not comprise any additional magnet (as no other magnets are described in the embodiment described).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the magnetic fastener system of the headwear article of Nyugen which has multiple magnets across the crown and visor with the magnetic fastener system as taught by Heller which has a singular magnet that extends across the crown in visor in order to securable connect the crown and visor, as a simple substitution of one well known construction arrangement for another in order to yield the predictable result of fastening the crown and visor, such that it does not become disconnected while in use.   Examiner notes para. 0054 of Heller indicates magnetic strips and individualized and localized magnets as recognized equivalents.  See MPEP 2143 B.
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As Nguyen discloses the structure of the headwear, there would be a reasonable expectation for the headwear to perform such functions, as Examiner has explained after each functional limitation.
Regarding claim 2, the modified headwear article of Nguyen discloses wherein the first magnet (21 as it has been modified by Heller to be a singular magnet extending across the crown) is located on the inner surface of the front portion of the crown (as can be seen in annotated Fig. 4), wherein the second magnet (19 as it has been modified by Heller to be a singular magnet extending across the visor) is located on the front surface of the upwardly extending lip portion of the visor (as can be seen in annotated Fig. 2), and wherein the upwardly extending lip portion (26) of the visor (20) is configured for complementary receipt within the receiving space of the crown (as can be seen in Fig. 1).
Regarding claim 20, the modified headwear article of Nguyen discloses wherein the first magnet is flexible (as 21 of Nguyen while modified to be a single strip by Heller is disclosed as “semi-flexible” in para. 0018 of Nguyen and therefore has at least some flexibility and can be considered flexible; Absent further distinguishing limitations in the claim(s) regarding parameters such as flexural rigidity and/or modulus of elasticity or specific materials, the (combined) reference(s) meet the claim limitation).
Regarding claim 21, the modified headwear article of Nguyen discloses wherein the second magnet is flexible (as 19 of Nguyen while modified to be a single strip by Heller is disclosed as “semi-flexible” in para. 0018 of Nguyen and therefore has at least some flexibility and can be considered flexible; Absent further distinguishing limitations in the claim(s) regarding parameters such as flexural rigidity and/or modulus of elasticity or specific materials, the (combined) reference(s) meet the claim limitation).
Regarding claim 22, the modified headwear article of Nguyen discloses wherein the second magnet (19 of Nguyen as modified to be a single strip by Heller) is spaced from opposed lateral edges of the upwardly extending portion of the visor (as can be seen in Fig. 2 of Nguyen, 19 is spaced apart from the edges of 26).
Regarding claim 23, the modified headwear article of Nguyen discloses wherein the second magnet (19 of Nguyen as modified to be a single strip by Heller) is the only magnet between the opposed lateral edges of the upwardly extending portion of the visor (as 19 of Nguyen has been modified to be a single strip).

    PNG
    media_image1.png
    570
    624
    media_image1.png
    Greyscale

Annotated Fig. 2 (Nguyen)


    PNG
    media_image2.png
    453
    590
    media_image2.png
    Greyscale

Annotated Fig. 3 (Nguyen)


    PNG
    media_image3.png
    597
    684
    media_image3.png
    Greyscale

Annotated Fig. 4 (Nguyen)


Response to Arguments
Applicant’s arguments, filed September 26, 2022, with respect to the 35 USC 102 rejection of claims 1-2 have been considered but are moot because the arguments do not apply to the current grounds of rejection.  In view of Applicant’s amendment, the search has been updated, and new prior art has been identified and applied. Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732